DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Kevin Kruer at 571-272-1510 if you have any questions regarding this correspondence and/or replying.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings filed 5/19/2020 are accepted.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a0(1) as being anticipated by Pervan (US 2015/0343739).
Pervan teaches a multiple-layer composite board (Figure 1b) of discrete materials and plastic comprising at least two plastic layers (4 and 6; 0161) and at least one plastic-discrete material layer (layer 5), wherein each plastic-discrete material layer is alternately placed in the middle of the two plastic layers (see Figure 1b). The plastic-discrete material layer comprises discrete materials mixed with plastic (0121), which is created by pressing plastic layers in melting state with discrete materials spread along the surface of plastic layers (0147), and cooled so that two plastic layers adjacent to the plastic- discrete material layer are integrated with discrete materials (see Figure1; 0149;  0153).  The examiner takes the position that the method of making a claimed product does not patentably distinguish a claimed product from a product taught in the prior art unless the method of making a product inherently results in a materially different product.  In the present application, no such showing has been made.
	With regards to claims 2 and 3, Pervan teaches the wood particles preferably have a thickness smaller than their particle length (0125)-herein understood to read on the claimed granules of wood, chips of wood, and splinters.
	With regards to claim 4, the courts have held the method of making a product does not patentably distinguish a claimed product from a product taught in the prior art unless the method of making a product inherently results in a materially different product.  In the present application, no such showing has been made.  The examiner notes Pervan teaches making wood particles with size of 0.5-5 mm (0125), blending thermoplastic resin with said wood particles and other additives (0143) in melting state (018).
	With regards to claim 5, Pervan teaches a production method of the multiple-layer composite board of discrete materials and plastic comprising: providing at least two plastic layers; spreading at least one layer of discrete material into the space between the plastic layers so that discrete materials spread along the surface of said plastic layers; pressing plastic layers into melting state with discrete materials and cool them down (see Figures 3c and 3d) so that two plastic layers adjacent to the discrete material layer are integrated with the discrete materials (see Figure 1).
With regards to claim 6, , Pervan teaches a production method wherein the plastic layers are provided from available plastic sheets and heated by the heaters, then pressed by roller calendar or equivalent clamps (see Figure 3d).
With regards to claim 8, , Pervan teaches a production method wherein the plastic layers are provided from available plastic sheets and heated by the heaters, then pressed by roller calendar or equivalent clamps (see Figure 3d).
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a0(1) as being anticipated by Hild et al (US 2005/0175805).
Hild teaches a multiple-layer composite board of discrete materials and plastic formed by
providing at least two original plastic layers in molten state, spreading discrete materials into spaces between adjacent original plastic layers of the original plastic layers so that discrete materials are spread along facing surfaces of the adjacent original plastic layers in molten state (Figures 4-7), then the original plastic layers being pressed (224b or 518/538) so that part of each original plastic layer in molten state flows to bind with the discrete materials (claim 12), the multiple-layer composite board comprising two plastic layers and a plastic-discrete material layer (0079; claim 1-wherein it is taught the resulting product is a fiber-reinforced film), wherein the plastic-discrete material layer is disposed in the middle of the two plastic layers.  The  discrete materials end comprises the said part that flows into spaces between the discrete materials (0079; claim 1;  said plastic-discrete material is herein understood to be inherent to the process disclosed in Hild wherein one film is melted and then pressed with the fibers) and  each plastic layer is formed of remaining part of the original plastic layer after being pressed.
With regards to claims 2 and 3, Hild teaches the fibers may comprise natural fibers such as cellulose, paper or cotton (0037)-herein understood to read on the claimed chips of wood, and vegetal fibers.
	With regards to claim 5, Hild teaches the production method of multiple-layer composite board of discrete materials and plastic comprising: step providing at least two original plastic layers in molten state; step 2: spreading discrete materials into spaces between adjacent original plastic layers of the original plastic layers so that discrete materials are spread along facing surfaces of the adjacent original plastic layers in molten state; step 3: the original plastic layers being pressed so that one part of plastic of each original plastic layer flows into spaces between discrete materials to bind with discrete materials (see Figures 4-7).
With regards to claim 6, Hild teaches the original plastic layers are pressed by force created by rollers (see Figures 4-7).
With regards to claim 7, Hild teaches the original plastic layers are extruded directly from extruder (0078; 100).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hild et al (US 2005/0175805), as applied to claims above, and further in view of Chau et al (US 20210/0282633).
Hild is relied upon as above, but does not teach the outer plastic layers may be supplied directly from a  plastic roll. However, Chau teaches that surface layers in continuous lamination processes of core-shell laminates may be supplied from extruders or a plastic roll (0065).  Thus, it would have been obvious to one of ordinary skill in the art to supply the plastic layers of Hild directly from plastic rolls.  The motivation for doing so would have been that Chau teaches such methods of supplying outer plastic layers to core-shell laminates is known in the art and is equivalent to supplying a film from an extruder.
Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot are not persuasive.
With regards to the rejection of claims 1-11 under 35 U.S.C § 112(b), applicant’s amendments are sufficient to overcome the previous rejections.
 With the rejection of claims under 35 U.S.C § 102 and 35 U.S.C § 103, Applicant argues the claimed subject matter is patentably distinguishable from Pervan (US2015/0343739) and/or Keaton (US3932248).  Specifically, applicant argues amended claims 1 and 5 differ from Pervan because Pervan discloses a distinct method of making the product.  With regards to claim 1, said argument is noted but is not persuasive as the courts have held the method of making a claimed product does not patentably distinguish a claimed product from a product taught in the prior art unless the method of making the product inherently results in a materially different product.  In the present application, applicant has made no such showing.
Applicant argues the  claimed invention is advantageous because the original plastic players are pressed in molten state which requires pressing force lower than the prior art.  Applicant further argues  the discrete material-plastic  layer with high proportion of discrete materials constitutes low density.  Said arguments are noted but are not persuasive as said arguments are not commensurate in scope with the pending claims.  Neither the pressing force nor the density of the core is claimed in the present application.
For the reasons noted above, applicant’s arguments are not persuasive and the claims remain rejected for reasons of record.

Communications via Email
The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality. The USPT© will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place. 
In the case the applicant wishes to communicate via Internet e-mail, a written authorization may be submitted by mail, fax or electronically prior to any e-mail communication. The following is a sample authorization form which may be used: 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file." [signature]
 A written authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample from which may be used by applicant to withdraw the authorization: 
"The authorization given on [date], to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received." [signature(s)]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN R KRUER/Primary Examiner, Art Unit 3649